Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/3/22 have been fully considered but they are not persuasive. 
Applicant asserts that the limitations of former claims 3 and 6 are clear in requiring that an assumed retention times are displayed. In particular, applicant asserts that such an assumed retention time is “a predetermined time.” This is not persuasive. There is no “predetermined time” in the portions of the specification referenced by the applicant. Further, it is unclear what conditions are required to necessitate the claimed display, and what assumptions are within the scope of the claim. These issues are further explained in the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 4 are substantially identical, albeit one is a device and the other a method. In claim 1, the limitation at issue reads as follows:
wherein when the MS/MS spectrum data corresponding to the ion which is not selected as the precursor ion by the precursor ion selection processing unit is displayed, the display processing unit displays a retention time in a case of assuming that the ion is selected as the precursor ion and the MS/MS spectrum data is acquired
Of note, the limitation is conditional. To wit, it only need occur “when the MS/MS spectrum data corresponding to the ion which is not selected as the precursor ion by the precursor ion selection processing unit is displayed.” This raises the first issue of indefiniteness, because it is unknown when, if ever, “the MS/MS spectrum data corresponding to the ion which is not selected as the precursor ion by the precursor ion selection processing unit is displayed.” This is because the preceding limitation makes it clear that  “MS/MS spectrum data corresponding to the ion which is not selected” is never displayed, but rather “the MS/MS spectrum data corresponding to the precursor ion including the mass-to-charge ratio of the ion within the predetermined range” is displayed “as the MS/MS spectrum data corresponding to the ion which is not selected.” Emphasis added. Instant Figs. 5b-c demonstrate this scenario. In Fig. 5b, MS/MS spectrum data of a precursor ion of 479 m/z is displayed along with the retention time said precursor ion. In Fig. 5c, a precursor ion of m/z 481 is not selected, and the MS/MS spectrum of the precursor ion of 479 m/z is displayed in its stead; however, the retention time of the precursor ion of m/z 481 is shown. In sum, it is unclear whether the limitation at issue requires showing the retention time of the unselected precursor ion when: 1) the MS/MS data of the unselected precursor is displayed; or 2) the MS/MS data of the selected precursor ion is displayed as the MS/MS data of the unselected precursor; or 3) whenever MS/MS data of the selected precursor ion is displayed. 
	The second issue of indefiniteness arises in the language “in a case of assuming that the ion is selected as the precursor ion and the MS/MS data is acquired.” Applicant argues that the specification makes this limitation clear. However, there are a variety of ways to make this assumption. One example includes assuming that the retention time of an unselected ion is different, such that it is selected. Another example would be assuming that the selected precursor ion was outside of a specified range such that the unselected ion was selected. Any number of other assumptions are within the scope of the claim. Accordingly, the scope of the claim is unclear, and one of ordinary skill in the art would be unable to determine if he/she was infringing on the claim, because he/she would not have concrete limits as to the assumptions that are within the scope of the invention.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881